Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of the
10th day of March, 2011, is by and among PAA NATURAL GAS STORAGE, L.P.
(“Borrower”), BANK OF AMERICA, N.A., as Administrative Agent, and the Lenders
party hereto.
W I T N E S S E T H:
     WHEREAS, Borrower, Administrative Agent and Lenders entered into that
certain Credit Agreement dated as of April 7, 2010 (the “Original Agreement”)
for the purposes and consideration therein expressed;
     WHEREAS, on February 9, 2011, Borrower completed the Southern Pines
Acquisition (as herein defined), and in connection therewith, expanded its
ownership of underground natural gas storage facilities; and
     WHEREAS, in furtherance of such acquisition, Borrower, Administrative Agent
and Lenders desire to amend the Original Agreement for the purposes described
herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and in the Original Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I. — Definitions and References
     § 1.1. Terms Defined in the Original Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Amendment.
     § 1.2. Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this § 1.2.
          “Amendment” means this First Amendment to Credit Agreement.
          “Credit Agreement” means the Original Agreement as amended hereby.
          “Southern Pines Acquisition” means Borrower’s acquisition of all of
the Equity Interests of Southern Pines.
     “Southern Pines” means SG Resources Mississippi, L.L.C., a Delaware limited
liability company, which owns and operates an underground natural gas storage
facility located in Greene County, Mississippi and, as of the date of the
Southern Pines Acquisition, extending into Mobile County, Alabama.

 



--------------------------------------------------------------------------------



 



ARTICLE II. — Amendments
     § 2.1. Definitions.
     (a) Clause (a) of the definition of “Consolidated EBITDA” set forth in
Section 1.01 of the Original Agreement is hereby amended by redesignating
subclause “(v)” of such clause (a) as subclause “(vi)” and inserting a new
subclause (v) immediately prior thereto, to read as follows:
(v) any acquisition-related expenses deducted from Consolidated Net Income and
associated with (A) closed acquisitions or (B) any other potential acquisitions
that have not been abandoned (minus any acquisition-related expenses covered by
clause (B) that relate to (x) potential acquisitions that have since been
abandoned or (y) potential acquisitions that have not been consummated within
one year following the date such expense was incurred (except that if the
potential acquisition is the subject of a pending purchase and sale agreement as
of such one-year date, such one-year period of time shall be extended until the
first to occur of the termination of such purchase and sale agreement or the
first day following the closing of the acquisition contemplated by such purchase
and sale agreement),
     (b) The reference to “the Bluewater Storage Facility or the Pine Prairie
Storage Facility” set forth in the parenthetical set forth in the exception at
the end of the definition of “Principal Property” set forth in Section 1.01 of
the Original Agreement is hereby amended to refer instead to “the Bluewater
Storage Facility, the Pine Prairie Storage Facility or the Southern Pines
Storage Facility”.
     (c) The reference to “the Bluewater Storage Facility, the Pine Prairie
Storage Facility” set forth in the definition of “Storage Facilities” set forth
in Section 1.01 of the Original Agreement is hereby amended to refer instead to
“the Bluewater Storage Facility, the Pine Prairie Storage Facility, the Southern
Pines Storage Facility,”.
     (d) Section 1.01 of the Original Agreement is hereby amended by adding a
new definition of “Southern Pines Storage Facility”, to read as follows:
     “Southern Pines Storage Facility” means the natural gas storage facility
owned by SG Resources Mississippi, L.L.C. and located in Greene County,
Mississippi and, as of the date of the acquisition of SG Resources Mississippi,
L.L.C. by the Borrower, extending into Mobile County, Alabama, which facility
includes certain buildings, equipment, compressors, structures and pipelines
located on a salt-dome storage cavern.
     § 2.2. New Cavern EBITDA Adjustment. As of the effectiveness of the
Southern Pines Acquisition, the reference to “the Pine Prairie Storage Facility”
in the definition of “New Cavern EBITDA Adjustment” in Section 7.11(b) of the
Original Agreement is hereby amended to refer instead to “the Pine Prairie
Storage Facility or the Southern Pines Storage Facility”.
     § 2.3. Material Project EBITDA Adjustment. The reference to “following the
Commercial Operation Date of a Material Project” in clause (B) of the second
paragraph following Section 7.11(b) of the Original Agreement is hereby amended
to refer instead to “following the Commercial Operation Date of a Material
Project (other than any project for

2



--------------------------------------------------------------------------------



 



which New Cavern EBITDA Adjustments following the Commercial Operation Date
thereof are to be determined in accordance with the foregoing paragraph)”.
     § 2.4. Southern Pines Acquisition Period. With respect to Borrower’s
election of an Acquisition Period with respect to the Southern Pines
Acquisition, Lenders hereby (i) agree that such Acquisition Period shall end on
September 30, 2011 (or such earlier termination date as Borrower may elect in
accordance with clause (c) of the definition of Acquisition Period),
notwithstanding Borrower’s receipt of proceeds of a Specified Equity Offering
prior to such date, and (ii) waive the application of clause (b) of the
definition of Acquisition Period with respect to the Southern Pines Acquisition.
ARTICLE III. — Conditions of Effectiveness
     § 3.1. Effective Date. This Amendment shall become effective as of the date
first written above, when and only when
     (i) Administrative Agent shall have received, at Administrative Agent’s
office a counterpart of this Amendment executed and delivered by Borrower and
Required Lenders; and
     (ii) Administrative Agent shall have additionally received all of the
following documents, each document (unless otherwise indicated) being dated the
date of receipt thereof by Administrative Agent, duly authorized, executed and
delivered, and in form and substance satisfactory to Administrative Agent:
          Supporting Documents. Such supporting documents as Administrative
Agent may reasonably request.
ARTICLE IV. — Representations and Warranties
     § 4.1. Representations and Warranties of Borrower. In order to induce
Administrative Agent and Lenders to enter into this Amendment, Borrower
represents and warrants to Administrative Agent and each Lender that:
     (a) The representations and warranties of the Borrower contained in
Article V of the Credit Agreement or any other Loan Document, or which are
contained in any document furnished by or at the request of the Borrower or any
Subsidiary at any time under or in connection herewith or therewith, are true
and correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, and except that the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement.
     (b) No Default has occurred and is continuing.
     (c) Borrower has all requisite corporate or equivalent power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to execute, deliver and perform its obligations under this Amendment.

3



--------------------------------------------------------------------------------



 



     (d) The execution, delivery and performance by Borrower of this Amendment
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) violate (i) the terms of its Organization
Documents, (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which it or its property is subject, or (iii)
any provision of Law applicable to it; (b) result in the acceleration of any
Indebtedness owed by it; or (c) result in any breach of, or a default under, or
the creation of any consensual Lien under, any material Contractual Obligation
to which such Person is a party or to which its properties are bound.
     (e) No approval, consent, exemption or authorization of, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is required to be made or obtained by Borrower pursuant to the provisions of any
material Law applicable to it as a condition to its execution, delivery or
performance of this Amendment.
     (f) This Amendment has been duly executed and delivered by Borrower. This
Amendment constitutes a legal, valid and binding obligation of Borrower,
enforceable against it in accordance with its terms.
ARTICLE V. — Miscellaneous
     § 5.1. Ratification of Agreements. The Original Agreement, as hereby
amended, is hereby ratified and confirmed in all respects. The Loan Documents,
as they may be amended or affected by this Amendment, are hereby ratified and
confirmed in all respects by Borrower. Any reference to the Credit Agreement in
any Loan Document shall be deemed to refer to this Amendment also. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
Administrative Agent or any Lender under the Credit Agreement or any other Loan
Document nor constitute a waiver of any provision of the Credit Agreement or any
other Loan Document.
     § 5.2. Survival of Agreements. All representations, warranties, covenants
and agreements of Borrower shall survive the execution and delivery of this
Amendment and the performance hereof, including without limitation the making or
granting of each Loan, and shall further survive until all of the Obligations
under the Credit Agreement are paid in full. All statements and agreements
contained in any certificate or instrument delivered by Borrower hereunder or
under the Credit Agreement to Administrative Agent or any Lender shall be deemed
to constitute representations and warranties by, or agreements and covenants of,
Borrower under this Amendment and under the Credit Agreement.
     § 5.3. Loan Documents. This Amendment is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto.
     § 5.4. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.
     § 5.5. Counterparts. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. Delivery of an executed signature page by

4



--------------------------------------------------------------------------------



 



facsimile or other electronic transmission shall be effective as delivery of a
manual executed counterpart.
     § 5.6. ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

          BORROWER:   PAA NATURAL GAS STORAGE, L.P.

By: PNGS GP LLC, its general partner
      By:   /s/ Al Swanson        Name:   Al Swanson        Title:   Senior Vice
President and
Chief Financial Officer       
BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Bridgett J. Manduk        Name:   Bridgett J. Manduk       
Title:   Assistant Vice President       
BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Christen A. Lacey        Name:   Christen A. Lacey       
Title:   Director     

Signature Page to
First Amendment to PNGS Credit Agreement

 



--------------------------------------------------------------------------------



 



            DNB NOR BANK ASA, as a Lender
      By:   /s/ Kristin Riise        Name:   Kristin Riise        Title:   First
Vice President        By:   /s/ Geshu Sugandh         Name:   Geshu Sugandh     
  Title:   Vice President     
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Mark Oberreuter        Name:   Mark Oberreuter        Title:  
AVP        UBS LOAN FINANCE LLC, as a Lender
      By:   /s/ Mary E. Evans        Name:   Mary E. Evans        Title:  
Associate Director            By:   /s/ Irja R. Otsa         Name:   Irja R.
Otsa        Title:   Associate Director     
CITIBANK, N.A., as a Lender
      By:   /s/ John F. Miller        Name:   John F. Miller        Title:  
Attorney-in-Fact        BARCLAYS BANK PLC, as a Lender
      By:   /s/ Allen Huang        Name:   Allen Huang        Title:   Assistant
Vice President        JPMORGAN CHASE BANK, as a Lender
      By:   /s/ Stephanie Balette        Name:   Stephanie Balette       
Title:   Authorized Officer     

Signature Page to
First Amendment to PNGS Credit Agreement

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS, as a Lender
      By:   /s/ Greg Smothers        Name:   Greg Smothers        Title:  
Director            By:   /s/ Juan Carlos Sandoval         Name:   Juan Carlos
Sandoval        Title:   Vice President        SUNTRUST BANK, as a Lender
      By:   /s/ Andrew Johnson        Name:   Andrew Johnson        Title:  
Director        MIZUHO CORPORATE BANK, LTD.,
as a Lender
      By:   /s/ Leon Mo        Name:   Leon Mo        Title:   Authorized
Signatory     
SUMITOMO MITSUI BANKING CORPORATION, as a Lender
      By:           Name:           Title:           ING CAPITAL LLC, as a
Lender
      By:   /s/ Cheryl Labelle        Name:   Cheryl Labelle        Title:  
Managing Director        SOCIETE GENERALE, as a Lender
      By:   /s/ Chung-Taek Oh        Name:   Chung-Taek Oh        Title:  
Director            By:   /s/ Barbara Paulsen         Name:   Barbara Paulsen   
    Title:   managing Director     

Signature Page to
First Amendment to PNGS Credit Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ John C. Lozano        Name:   John C. Lozano        Title:  
Vice President        ROYAL BANK OF CANADA, as a Lender
      By:   /s/ Jim Allred        Name:   Jim Allred        Title:   Authorized
Signatory        COMERICA BANK, as a Lender
      By:   /s/ Justin Crawford        Name:   Justin Crawford        Title:  
Vice President        COMPASS BANK, as a Lender
      By:   /s/ Ian Payne        Name:   Ian Payne        Title:   Vice
President        REGIONS BANK, as a Lender
      By:   /s/ William R. Brown        Name:   William R. Brown        Title:  
Senior Vice President        NATIXIS, as a Lender
      By:   /s/ Daniel Payer        Name:   Daniel Payer        Title:  
Managing Director            By:   /s/ Louis P. Laville, III        Name:  
Louis P. Laville, III        Title:   Managing Director        RAYMOND JAMES
BANK, FSB, as a Lender
      By:   /s/ Garrett McKinnon        Name:   Garrett McKinnon        Title:  
Senior Vice President     

Signature Page to
First Amendment to PNGS Credit Agreement

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A., as a Lender
      By:   /s/ John Durland        Name:   John Durland        Title:  
Authorized Signatory     

Signature Page to
First Amendment to PNGS Credit Agreement

 